DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 reads “A method for accessing to a network representation”.  It should read “A method for accessing a network representation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 9 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6 recites the limitation "a second plain memory representation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear.
Claim 6 recites the limitation "a second plain language representation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear.
Claim 9 recites the limitation "the programming language" in ln 2.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “A content-aware bridging service for publish/subscribe environments”, 2012 (Lopez-Vega).

Regarding Claim 1:
Lopez-Vega teaches A method for reducing a number of copies required to send a data sample with a Data Distribution Service (DDS) type in a system using an Object Management Group (OMG) Data Distribution Service (DDS) and a Real- Time Publish Subscribe (RTPS) protocol, the method comprising: 	

(b) having a second application (ie. Subscriber) creating a DataReader subscribing to the data samples (A Topic Route connects an input data-space’s topic (i.e. a set of application DWs) with an output data-space’s topic (i.e. a set of application DRs). To enable the interoperation of these DWs and DRs, the DDS-IS must create both a DR at the input domain and a DW at the output domain, Section 5.2, first paragraph, page 115),
(c) having a network representation of the data samples for a DDS type (SimpleType (ST) 512, 1024 bytes, ComplexType (CT) 512 bytes (structure contains two levels of nesting), ComplexType (CT) 1024 bytes (structure contains three levels of nesting), page 118, Section 6.2.1, paragraphs 3-5),
(d) defining a memory representation of the data samples for the DDS type equal to the network representation of the data samples for the DDS type (SimpleType (ST) 512, 1024 bytes, ComplexType (CT) 512 bytes (structure contains two levels of nesting), ComplexType (CT) 1024 bytes (structure contains three levels of nesting), page 118, Section 6.2.1, paragraphs 3-5.  This mechanism allows applications to discover the types, and use the DDS Dynamic Topic Types API (also defined in the DDS XTYPES specification) to publish or subscribe to topics of types unknown at the time of compiling, Section 5.4, 4th paragraph, page 115).  Any of these various data sample types can be chosen.  The publisher provides this DDS type to the 
(e) sending the data samples to the DataReader without making a serialization copy of the data samples (In this scenario, while source-nodes and echo-nodes just manage one DW (for publishing Ping samples or for publishing Pong samples) and one DR (for receiving Pong samples or for receiving Ping samples), the routing-node has to manage a pair of DW/DR per topic, pg 119, Section 6.2.3, 2nd to last paragraph in the section).  This method does not use serialization, as the topic is the same for both the writer and the reader.
and (f) receiving the data samples from the DataWriter without making a deserialization copy of the data samples (In this scenario, while source-nodes and echo-nodes just manage one DW (for publishing Ping samples or for publishing Pong samples) and one DR (for receiving Pong samples or for receiving Ping samples), the routing-node has to manage a pair of DW/DR per topic, pg 119, Section 6.2.3, 2nd to last paragraph in the section).  This method does not use deserialization, as the topic is the same for both the writer and the reader.

Regarding Claim 6:
Lopez-Vega teaches 6. A method for accessing to a network representation of data samples with a Data Distribution Service (DDS) type in a system using an Object Management Group (OMG) Data Distribution Service (DDS) and a Real-Time Publish Subscribe (RTPS) protocol, the method comprising: 	
(a) having a network representation of the data samples for the DDS type (SimpleType (ST) 512, 1024 bytes, ComplexType (CT) 512 bytes (structure contains two levels of nesting), ComplexType (CT) 1024 bytes (structure contains three levels of nesting), page 118, Section 
(b) defining a first memory representation of the data samples for the DDS type equal to the network representation for the DDS type (SimpleType (ST) 512, 1024 bytes, ComplexType (CT) 512 bytes (structure contains two levels of nesting), ComplexType (CT) 1024 bytes (structure contains three levels of nesting), page 118, Section 6.2.1, paragraphs 3-5.  This mechanism allows applications to discover the types, and use the DDS Dynamic Topic Types API (also defined in the DDS XTYPES specification) to publish or subscribe to topics of types unknown at the time of compiling, Section 5.4, 4th paragraph, page 115).  Any of these various data sample types can be chosen.  The publisher provides this DDS type to the DataWriter and the Subscriber provides this same DDS type to the DataReader.  This shows that the network representation is equal to the memory representation.
(c) defining a first language binding for manipulating the first memory representation by providing an Application Programming Interface (API) (The DDS-IS uses XML files to load its configuration. XML (Extensible Markup Language) is a set of rules for encoding documents, page 115, Section 5.6, ln 1-2.  The pub/sub layer (see Fig. 3) contains the entities associated to the DDS middleware (described in Section 2.1), and interacts with system’s upper layers using the standard DDS API, page 113, Section 4.2.3.  This mechanism allows applications to discover the types, and use the DDS Dynamic Topic Types API (also defined in the DDS XTYPES specification) to publish or subscribe to topics of types unknown at the time of compiling, Section 5.4, 4th paragraph, page 115);

and (e) having a second plain language binding for manipulating the second plain memory representation (This mechanism allows applications to discover the types, and use the DDS Dynamic Topic Types API (also defined in the DDS XTYPES specification) to publish or subscribe to topics of types unknown at the time of compiling, Section 5.4, 4th paragraph, page 115.  Regarding the used programming language and bindings, we have implemented our prototype in C, and we have compiled the source code using gcc version 4.4.3, page 115, Section 5.1, last paragraph).  Specification states (pp 11) the plain language is the native language with an example of C++.

Regarding Claim 9:
Lopez-Vega teaches the invention of Claim 6 as described.
Lopez-Vega teaches wherein the first memory representation is independent of the programming language (The DDS-IS uses XML files to load its configuration. XML (Extensible Markup Language) is a set of rules for encoding documents, page 115, Section 5.6, ln 1-2.  The pub/sub layer (see Fig. 3) contains the entities associated to the DDS middleware (described in 

Regarding Claim 13:
Lopez-Vega teaches the invention of Claim 6 as described.
Lopez-Vega teaches wherein the first language binding accesses the first memory representation of the data samples for variable-size DDS types using Builders (SimpleType (ST) 512, 1024 bytes, ComplexType (CT) 512 bytes (structure contains two levels of nesting), ComplexType (CT) 1024 bytes (structure contains three levels of nesting), page 118, Section 6.2.1, paragraphs 3-5).  Specification states: Builders allow creating variable-size samples, [0108]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A content-aware bridging service for publish/subscribe environments”, 2012 (Lopez-Vega) in view of US Patent 7,783,853 (Rhee).

Regarding Claim 3:
Lopez-Vega teaches the invention of Claim 1 as described.
Lopez-Vega does not teach wherein the DataWriter borrowing the memory representation of the data samples to avoid making a copy.
Rhee teaches, in the same field of endeavor, A method of operating real-time middleware associated with at least one node of a data distribution system is provided, Abstract ln 1-2.
Rhee also teaches wherein the DataWriter borrowing the memory representation of the data samples (Based on loan requests for dynamic memory elements on behalf of a user application executing on the node, an indication of at least one of the allocated fixed block size units to be lent is provided, Col 2-3 ln 65-67, 1.  The pre-allocated memory pools of fixed size buffers are used for implementing a fast, low-latency sample management mechanism in the outgoing data path for a Data Writer, and the incoming data path for a Data Reader, Col 10 ln 60-61.
to avoid making a copy (It should be noted that neither the samples nor the entries need be copied; instead the entries from the RemoteWriter-Queue can be associated with the Queue 602 by having the physical entry structure contain the control information for associating with either queue. Thus, extra memory allocation and copies may be avoided, Col 8 ln 48-54).
It would have obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Lopez-Vega with the teachings of Rhee, 

Regarding Claim 4:
Lopez-Vega (as modified by Rhee) teaches the invention of Claim 3 as described.
Lopez-Vega does not teach wherein the DataWriter notifying the first application that no further borrowing is needed as the data samples have been sent, and acknowledged by the DataReader.
Rhee teaches wherein the DataWriter notifying the first application that no further borrowing is needed as the data samples have been sent, and acknowledged by the DataReader (If a fixed-size block holds a sample to be published, the fixed-size block may be returned when all consumers acknowledge receipt of the sample, if the quality of service policy attached to the publication requires reliable publication, Col 4 ln 4-8).
The motivation to combine Lopez-Vega with Rhee is the same as for Claim 3.

Regarding Claim 5:
Lopez-Vega (as modified by Rhee) teaches the invention of Claim 3 as described.
Lopez-Vega does not teach wherein the DataReader borrowing the network representation of the data samples to avoid making a copy.

to avoid making a copy (It should be noted that neither the samples nor the entries need be copied; instead the entries from the RemoteWriter-Queue can be associated with the Queue 602 by having the physical entry structure contain the control information for associating with either queue. Thus, extra memory allocation and copies may be avoided, Col 8 ln 48-54).  
The motivation to combine Lopez-Vega with Rhee is the same as for Claim 3.

Regarding Claim 14:
Lopez-Vega teaches the invention of Claim 13 as described.
Lopez-Vega does not teach wherein the Builders for mutable DDS types use members headers (EMHEADER) (ie. member of each array) to efficiently move through the first memory representation.
Rhee teaches wherein the Builders for mutable DDS types use members headers (EMHEADER) (ie. member of each array) to efficiently move through the first memory representation (When a FastBuffer 200 is created, the array 206 of buffer pointers 208 is filled up so that each member of the array 206 points to an available buffer 204 in the pool, Col 4 ln 33-35.  An efficient and predictable real-time middleware implementation can be realized by using the FastBuffer scheme for all dynamic memory data structures, Col 6 ln 5-7).


Regarding Claim 15:
Lopez-Vega teaches the invention of Claim 6 as described.
Lopez-Vega does not teach wherein portions of the first memory representation that are equal in the second plain memory representation can be accessed using the second plain language binding to improve performance.
Rhee teaches wherein portions of the first memory representation that are equal in the second plain memory representation can be accessed using the second plain language binding to improve performance (FIG. 4, the Middleware API may include the OMG DDS API specification for real-time data distribution. FastBuffer configuration parameters for use in lower layers (e.g., any of layers 406, 408, 410, 412 and 414) of the Middleware may be defined parametrically based directly or indirectly on the configuration parameters provided from the user application code 402, Col 6 ln 49-54).
The motivation to combine Lopez-Vega with Rhee is the same as for Claim 3.

Claims 2, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A content-aware bridging service for publish/subscribe environments”, 2012 (Lopez-Vega) in view NPL “Extensible and Dynamic Topic Types for DDS”, 2012 Specification, https://www.omg.org/spec/DDS-XTypes/1.0/Beta2/PDF (OMG ORG).


Lopez-Vega teaches the inventions of Claims 1, 6 as described.
Lopez-Vega does not teach wherein the network representation is an Extended CDR encoding version 1 (XCDR1).
OMG ORG teaches, in the same field of endeavor, on the specification that addresses four related concerns:  the type system, the representation of types, the representation of data, and the language bindings, page 1, first paragraph.
OMG ORG also teaches wherein the network representation is an Extended CDR encoding version 1 (XCDR1) (pg 86, Table 24 shows data representations, Figure 23 shows xcdr data representation).
It would have obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Lopez-Vega with the teachings of OMG ORG, so as to include wherein the network representation is an Extended CDR encoding version 1 (XCDR1).  It would have been advantageous as well as expected to include these details as discussed above, as the invention is based on the specification of the OMG DDS Types/protocol and utilizing these measures provides efficiency. 

Regarding Claim 7:
Lopez-Vega teaches the invention of Claim 6 as described.
Lopez-Vega does not teach wherein the manipulating is constructing and introspecting the first memory representation.
OMG ORG teaches wherein the manipulating is constructing and introspecting the first memory representation (Language Binding: Dynamic Language Binding - Allows dynamic type 
The motivation to combine Lopez-Vega with OMG ORG is the same as for Claim 2.

Regarding Claim 10:
Lopez-Vega teaches the invention of Claim 6 as described.
Lopez-Vega does not teach wherein the DDS type is marked with an annotation to select the first language binding.
OMG ORG teaches wherein the DDS type is marked with an annotation to select the first language binding (7.3.3.1.1 Defining Annotation Types, pg 77).
The motivation to combine Lopez-Vega with OMG ORG is the same as for Claim 2.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A content-aware bridging service for publish/subscribe environments”, 2012 (Lopez-Vega) in view of US Patent 10,630,642 (Clark).

Regarding Claim 11:
Lopez-Vega teaches the invention of Claim 6 as described.
Lopez-Vega does not teach wherein the first language binding accesses the first memory representation of the data samples for fixed- size DDS types using Offsets.
Clark teaches, in the same field of endeavor, network security software configured on plural nodes to authenticate and authorize devices, applications, users, and data protocol in 
Clark also teaches wherein the first language binding accesses the first memory representation of the data samples for fixed- size DDS types using Offsets (The first packet payload 914 has a first native data format A, the first native data format A including an offset, the sensor reading, a fixed-width sensor identifier, and a fixed-width data type identifier. The offset provides an index to the start of the fixed-width sensor identifier in the payload. The sensor reading in the first native data format may be provided in first native units (for example a temperature value may be provided in degrees Celsius, as shown) or may be unitless, Col 230 ln 42-50).
It would have obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Lopez-Vega with the teachings of Clark, so as to include wherein the first language binding accesses the first memory representation of the data samples for fixed- size DDS types using Offsets.  It would have been advantageous to include these details as discussed above, as it would allow the invention to have pre-determined indexes (offset values) which give the invention efficiency by providing information location within the packet.  See Clark, “The offset provides an index to the start of the fixed-width sensor identifier in the payload. The sensor reading in the first native data format may be provided in first native units”, Col 230 ln 45-48. 


Lopez-Vega (as modified by Clark) teaches the invention of Claim 11 as described.
Lopez-Vega does not teach where the Offsets are generated at run-time or by a Code Generation application.
Clark teaches where the Offsets are generated at run-time or by a Code Generation application (The offset provides an index to the start of the fixed-width sensor identifier in the payload, Col 230 ln 42-50. The network security software 916 may be configured to evaluate the payload 914 prior to the translating to determine whether the payload 914 conforms to the first native data format A by checking whether the fixed-width sensor identifier is an integer falling within a pre-established valid range, Col 231 ln 18-27).
The motivation to combine Lopez-Vega with Clark is the same as for Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454